MEMORANDUM **
Mark J. Meyer appeals pro se from the district court’s judgment dismissing his action seeking a declaratory judgment in connection with the Internal Revenue Service’s collection of federal income taxes and penalties for tax years 1996-1999. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Montes v. United States, 37 F.3d 1347, 1351 (9th Cir.1994), and we affirm.
The district court properly concluded that it lacked subject matter jurisdiction to grant the relief Meyer requested. See 28 U.S.C. § 2201(a) (prohibiting declaratory judgment suits for relief in federal tax cases); 26 U.S.C. § 7421(a) (prohibiting injunctions against any and all acts necessary or incidental to the collection of taxes); Sokolow v. United States, 169 F.3d 663, 664-65 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.